Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a nozzle” (second and third occurrences) which lacks antecedent basis clarity because it is not clear if it refers to the previously mentioned “a nozzle” or to a new one.  Claim 1 recites “the inlet” and “the die outlet” which lack antecedent basis making it unclear to what they refer.  The Examiner suggests the following amendments: “into a second passageway of [[a]] the nozzle; and wherein the first and second passageways are joined together at an inlet of a die outlet of [[a]] the nozzle”.
Claim 3 recites “a separated first and second passageway” which lacks antecedent basis clarity because it is not clear if it refers to the previously mentioned first and second passageways or to new ones.  The Examiner suggests the following amendments: “the first and second passageway”.
the die outlet”.
Claim 6 recites “the ratio” (both occurrences), “the volume” (both occurrences), “the encapsulated rubber”, “the skin” and “the speed” which lack antecedent basis making it unclear to what they refer.  The Examiner suggests the following amendments: “wherein a ratio of a volume of defined by the first compound to the volume of a skin defined by the second compound is varied by changing a ratio of a speed of the first gear pump to the second gear pump”.
Claim 7 recites “the ratio” which is unclear.  Ratio of what of the first gear pump to the second gear pump?  Claim 7 recites “the system” which lacks antecedent basis making it unclear to what it refers.  The Examiner suggests the following amendments: wherein the ratio of the speed of the first gear pump to the second gear pump may be varied during forming the continuous strip”.
	Claims not listed above are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm (US 3,448,183) in view of Shimomura (US 2015/0090381).
	Chisholm (US 3,448,183) disclose a method for forming a continuous strip of compound of a first compound encapsulated by a second compound (fig. 4) comprising the steps of:
	extruding a first compound through a first extruder 12 and into a first passageway 31 of a nozzle 16 (figs. 1-3; col. 2, lines 21-72; col. 3, lines 13-33);
extruding a second compound through a second extruder 11 and into a second passageway (fig. 2; defined by the portion of cavity 28 between elements 27 and 30) of a nozzle 16 (figs. 1-3; col. 2, lines 21-72; col. 3, lines 13-33); and
wherein the first and second passageways are joined together at the inlet of the die outlet 17 of a nozzle 16 (figs. 1-3; col. 2, lines 21-72; col. 3, lines 13-33);
(Claim 2) wherein the first and second compound exit the die outlet 17 of the nozzle 16 wherein the first compound is encapsulated by the second compound forming an encapsulated strip of the first compound with a skin of the second compound (figs. 1-4; col. 2, lines 21-72; col. 3, lines 13-33).
(Claim 3) wherein the nozzle 16 has an insert 30 which divides the nozzle 16 into a separated first and second passageway (fig. 2).

(Claim 5) wherein there are slits located on each end of the elongated flat portion to facilitate encapsulation of the flow (col. 2, lines 60-61, the slot 32 extends a distance substantially less than the slot 17; fig. 3 shows spaces located on each end (right and left end in fig. 3) of the elongated flat portion of the body 30; these spaces define slits which enable encapsulation; col. 3, lines 13-33); and
(Claim 6) wherein an encapsulated strip 46 is formed having a skin 42-45.
However, Chisholm (US 3,448,183) doesn’t disclose pumping the first compound through a first gear pump, pumping the second compound through a second gear pump.
	Shimomura (US 2015/0090381) disclose a method for forming a continuous strip 20 of compound of a first compound and a second compound comprising the steps of:
extruding a first compound through a first extruder 33 and then pumping the first compound through a first gear pump 33e ([0044], element 33e includes a gear pump) and into a nozzle 35, 36 (fig. 4; [0045]); and
extruding a second compound through a second extruder 34 and then pumping the second compound through a second gear pump 34e ([0044], element 34e includes a gear pump) and into a nozzle 35, 36 (fig. 4; [0045]);
(Claim 6) wherein the ratio of the volume of the first compound to the volume of the second compound is varied by changing the ratio of the speed of the first gear pump to the second gear pump (paragraphs [0046]-[0047], controller 32 is capable of changing the speed ratio of the first and second pump to vary the strip content as shown in fig. 3A);

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Chisholm (US 3,448,183) with a first and second gear pump, as disclosed by Shimomura (US 2015/0090381), because such a modification is known in the extrusion art and would provide an alternative configuration capable of vary strip content during operation.
As to the insert being a removable insert, as recited by claims 3 and 4, it would be well within an artisan of ordinary skill to separate integral elements.  The mere fact that a given structure is integral does not preclude its consisting of various elements, Howard et al. v. Detroit Stove Works, 150 U.S. 164.
As to claim 6, wherein an encapsulated strip of rubber is formed having a skin, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the encapsulated strip to be made of rubber because Shimomura (US 2015/0090381) discloses that extrusion compounds include rubber.  Note that such a modification would result in a method wherein the ratio of the volume of the encapsulated rubber to the volume of the skin is varied by changing the ratio of the speed of the first gear pump to the second gear pump.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/225,100 in view of Chisholm (US 3,448,183). 
Claims 1-9 of copending Application No. 16/225,100 substantially disclose the method except for forming a continuous strip of a first compound encapsulated by a second compound.
Chisholm (US 3,448,183) is applied as above.
.
This is a provisional nonstatutory double patenting rejection.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/597,206 in view of Chisholm (US 3,448,183). 
Claims 1-13 of copending Application No. 16/597,206 substantially disclose the method except for forming a continuous strip of a first compound encapsulated by a second compound.
Chisholm (US 3,448,183) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of 1-13 of copending Application No. 16/597,206 with a nozzle and method, as recited by Chisholm (US 3,448,183), because such a modification is known in the art and would enable forming a continuous strip of a first compound encapsulated by a second compound.
This is a provisional nonstatutory double patenting rejection.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/587,556 in view of Chisholm (US 3,448,183). 
Claims 1-22 of copending Application No. 16/587,556 substantially disclose the method except for forming a continuous strip of a first compound encapsulated by a second compound.
Chisholm (US 3,448,183) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-22 of copending Application No. 16/587,556 with a nozzle and .
This is a provisional nonstatutory double patenting rejection.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/595,814 in view of Chisholm (US 3,448,183). 
Claims 1-17 of copending Application No. 16/595,814 substantially disclose the method except for forming a continuous strip of a first compound encapsulated by a second compound.
Chisholm (US 3,448,183) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-17 of copending Application No. 16/595,814 with a nozzle and method, as recited by Chisholm (US 3,448,183), because such a modification is known in the art and would enable forming a continuous strip of a first compound encapsulated by a second compound.
This is a provisional nonstatutory double patenting rejection.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/659,859 in view of Chisholm (US 3,448,183). 
Claims 1-18 of copending Application No. 16/659,859 substantially disclose the method except for forming a continuous strip of a first compound encapsulated by a second compound.
Chisholm (US 3,448,183) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-18 of copending Application No. 16/659,859 with a nozzle and method, as recited by Chisholm (US 3,448,183), because such a modification is known in the art and would enable forming a continuous strip of a first compound encapsulated by a second compound.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/008,073 in view of Chisholm (US 3,448,183). 
Claims 1-15 of copending Application No. 17/008,073 substantially disclose the method except for forming a continuous strip of a first compound encapsulated by a second compound.
Chisholm (US 3,448,183) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-15 of copending Application No. 17/008,073 with a nozzle and method, as recited by Chisholm (US 3,448,183), because such a modification is known in the art and would enable forming a continuous strip of a first compound encapsulated by a second compound.
This is a provisional nonstatutory double patenting rejection.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/008,073 in view of Chisholm (US 3,448,183) and Shimomura (US 2015/0090381). 
Claims 1-15 of copending Application No. 17/008,073 substantially disclose the method except for forming a continuous strip of a first compound encapsulated by a second compound and the limitation of claim 7.
Chisholm (US 3,448,183) and Shimomura (US 2015/0090381) are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-15 of copending Application No. 17/008,073 with a nozzle and method, as recited by Chisholm (US 3,448,183), because such a modification is known in the art and would enable forming a continuous strip of a first compound encapsulated by a second compound; and to further modify the method such that the ratio of the speed of the first gear pump to the second gear .
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744